DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2020, September 2, 2021, September 16, 2021 and November 12, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 recites the limitation “the conductive wire” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Number 9,016,855).
With regard to independent claim 1, Chen teaches eyewear (Figure 1), comprising: a front (Figure 1, element 11) including an end piece portion (Figure 1, left or right side of element 11) made of metal (column 2, lines 18-20); and a hinge member (Figure 1, element 15) made of non-metal (column 3, lines 22-23) and constituting a hinge portion together with the end piece portion (column 3, lines 20-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 10-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Number 9,016,855) as applied to claim 1 above, and further in view of Blum et al (U.S. Patent Publication 2013/0250233).
With regard to dependent claim 2, although Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Chen fails to teach such eyewear further comprising a lens including an electric element.  In a related endeavor, Blum et al teaches eyewear (Figure 1), comprising: a lens held in a front (Figure 8, element 104 held in element 702) and including an electric element (Figure 6, wherein element 600 is a detailed view of element 104) and an edge portion in which a part of an electrode of the electric element is disposed (Figure 6, elements 608 and 610); a control section that controls the electric element (page 4, paragraph [0059] and Figure 7, element 202); a conductive section that electrically connects between the electrode and the control section (Figure 6, elements 612 and 614); and a first insulator that insulated the front from the conductive section Figure 7, element 716), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyewear having specified materials, as taught by 
With regard to dependent claim 3, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Blum et al further teaches such eyewear wherein the conductive section includes a conductive wire connected to the control section and disposed so as to be along the edge portion, and the conductive wire is partially disposed in a gap between the end piece portion and the hinge member (Figure 14, element 1108 and page 9, paragraph [0104]).
With regard to dependent claim 4, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Blum et al further teaches such eyewear wherein the control section is held in a temple (Figure 2, element 2020).
With regard to dependent claim 5, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Blum et al further teaches such eyewear further comprising a cover member held by a bridge of the front, wherein the conductive wire is partially disposed in a gap between the bridge and the cover member (Figure 16, element 1708 and page 11, paragraph [0127]).
With regard to dependent claim 10, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Blum et al further teaches such eyewear wherein the conductive section includes a conductive wire disposed along the edge portion, connected to the control section and including a conductor surface facing the edge portion, and a conductive piece that comes into contact with the electrode and the conductor surface (Figure 12-B, elements 612 and Interface with electrodes, page 9, 
With regard to dependent claim 11, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 10, wherein Blum et al further teaches such eyewear wherein the lens includes a curved surface that is convex from one side toward another side along an optical axis of the lens (Figure 2, element 104), and the front includes a first covering portion covering another side of the conductive piece (Figure 8, element 708 and page 6, paragraph [0075]).
With regard to dependent claim 12, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 11, wherein Blum et al further teaches such eyewear wherein the first insulator includes a first element disposed between the first covering portion and the conductive piece (page 1, paragraph [0009], lines 8-11).
With regard to dependent claim 13, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 12, wherein Blum et al further teaches such eyewear wherein the front includes a second covering portion covering one side of the conductive piece (Figure 8, element 708 and page 6, paragraph [0075], wherein the examiner has interpreted the second covering portion to be a second occurrence, once for the left side and the second being the right side).
With regard to dependent claim 14, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, wherein Blum et al further teaches such eyewear wherein the first insulator includes a second element disposed between the second covering portion and the conductive piece (page 1, paragraph 
With regard to dependent claim 21, Chen in view of Blum et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 10, wherein Blum et al further teaches such eyewear further comprising a temple made of non-metal and coupled to the front at one end of the temple via the hinge portion (Figure 9, elements 902 and 904, page 7, paragraph [0094], lines 1-6), wherein the control section is held in the temple (.Figure 9, element 202).

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Number 9,016,855) as applied to claim 1 above, and further in view of Wandinger (U.S. Patent Number 5,791,015).
With regard to dependent claim 6, although Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Chen fails to teach such eyewear wherein: the end piece portion includes an end piece-side first element extending in a width direction, and an end piece-side second element extending backward from one end portion of the end piece-side first element, and the hinge member includes a hinge-side first element engaging with the end piece-side first element, and a hinge-side second element engaging with the end piece-side second element.  In a related endeavor, Wandinger teaches eyewear (Figure 22), comprising, a front including an end piece portion (Figure 22, element 14) and a hinge member (Figure 23, element 7), wherein: the end piece portion includes an end piece-side first element extending in a width direction (Figure 21, elements 5 and 6), and an end piece-side second element extending backward from one end portion of the end piece-side first 
With regard to dependent claim 8, Chen in view of Wandinger teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, wherein Wandinger teaches such eyewear comprising a recessed portion in a connection portion of the hinge-side first element and the hinge-side second element (Figure 9, element 10).
With regard to dependent claim 9, Chen in view of Wandinger teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, wherein Wandinger teaches such eyewear wherein the connection portion of the hinge-side first element and the hinge-side second element is configured to be elastically deformable (column 5, lines 18-32).

Allowable Subject Matter
Claims 15-20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the .  
With regard to dependent claim 15, although the prior art teaches eyewear as claimed in dependent claim 14, the prior art fails to teach such eyewear wherein the first insulator includes a continuous element connecting between the first element and the second element, and the conductive section is disposed at a position at least partially surrounded by the first element, the second element, and the continuous element.
With regard to dependent claim 16, although the prior art teaches eyewear as claimed in dependent claim 14, the prior art fails to teach such eyewear wherein the first element and the second element are each film-like and fixed to the first covering portion and the second covering portion, respectively.
With regard to dependent claim 17, although the prior art teaches eyewear as claimed in dependent claim 14, the prior art fails to teach such eyewear wherein a second insulator is disposed between the first covering portion and the conductive piece and between the second covering portion and the conductive piece.
With regard to dependent claim 18, although the prior art teaches eyewear as claimed in dependent claim 14, the prior art fails to teach such eyewear wherein the first element and the second element include end edges on sides close to the optical axis, the end edges being closer to the optical axis than the conductive piece is.
With regard to dependent claim 19, claim 19 is allowable as it depends, directly or indirectly, from dependent claim 18 and therefore inherits all of the limitations of the claim from which it depends.

With regard to dependent claim 22, although the prior art teaches eyewear as claimed in dependent claim 10, the prior art fails to teach such eyewear further comprising an insulation cover covering a portion other than the conductor surface of the conductive wire.
With regard to dependent claim 23, claim 23 is allowable as it depends, directly or indirectly, from dependent claim 22 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 24, although the prior art teaches eyewear as claimed in dependent claim 14, the prior art fails to teach such eyewear wherein the front includes a first front element made of non-metal and holding the lens and the conductive section, and a second front element made of metal and provided on a front surface of the first front element, and the first insulator is the first front element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
15 March 2022